                                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA

                                                     :
 In re:                                              :
                                                     :    Chapter 11
 INFRASTRUCTURE SOLUTION                             :
 SERVICES, INC.                                      :    Case No. 1:19-bk-03915-HWV
                                                     :
                                Debtor.              :
                                                     :


                                          CERTIFICATE OF SERVICE

          I, Edmond M. George, Esquire, hereby certify that on September 17, 2020, a true and

correct copy of the foregoing motion of Independence Blue Cross, LLC to compel rejection of

executory contracts for health insurance and for the allowance of administrative expenses

entitled to priority was served by first class mail or via e-mail via the Court’s CM/ECF system,

upon the individuals listed on the attached service list.



                                              OBERMAYER REBMANN MAXWELL & HIPPEL LLP


                                                         /s/ Edmond M. George
                                                         Edmond M. George, Esq.
                                                         Centre Square West
                                                         1500 Market Street Suite 3400
                                                         Philadelphia, PA 19102-2101
                                                         Counsel for Movant




OMC\4840-8315-7195.v1-9/17/20

 Case 1:19-bk-03915-HWV Doc 150-3 Filed 09/17/20 Entered 09/17/20 15:58:35
                     Desc Certificate of Service Page 1 of 3
                                         SERVICE LIST


Robert E Chernicoff                              I.U.O.E. Local 542
Cunningham and Chernicoff PC                     P.O. Box 1477
2320 North Second Street                         Fort Washington, PA 19034
Harrisburg, PA 17110                             20 Largest Creditors
Counsel for the Debtor
                                                 Laborers District Council Benefit Fund
Infrastructure Solution Services, Inc.           525 Fellowship Road, Suite 300
10011 Sandmeyer Lane                             Mount Laurel, NJ 08054-3415
Philadelphia, PA 19116                           20 Largest Creditors
Debtor
                                                 Continental Concrete Products
Joseph P Schalk                                  1 South Grosstown Road
Office of the United States Trustee              Pottstown, PA 19464
228 Walnut Street                                20 Largest Creditors
Suite 1190
Harrisburg, PA 17101                             Int'l Union of Oper Engineers
U.S. Trustee                                     P.O. Box 1477
                                                 Fort Washington, PA 19034
I.U.O.E. Benefit Funds                           20 Largest Creditors
P.O. Box 1477
Fort Washington, PA 19034                        H/H Industry Advancement Fund
20 Largest Creditors                             P.O. Box 1477
Midlantic Machinery                              Fort Washington, PA 19034
2240 Bethlehem Pike                              20 Largest Creditors
Philadelphia, PA 19178
20 Largest Creditors                             AMS Waste Disposal
                                                 804 Roberts Avenue
                                                 Drexel Hill, PA19026
                                                 20 Largest Creditors



OMC\4840-8315-7195.v1-9/17/20

 Case 1:19-bk-03915-HWV Doc 150-3 Filed 09/17/20 Entered 09/17/20 15:58:35
                     Desc Certificate of Service Page 2 of 3
                                         CE Payroll
Williams Scotsman                        7601 Cheviot Road
P.O. Box 91975                           Cincinnati, OH 45247
Chicago, IL 60693                        20 Largest Creditors
20 Largest Creditors
                                         Associated Benefit Planners
Pennsylvania Welding Supply              215 West Church Road Suite 200
242 E Hunting Park Avenue                King of Prussia, PA 19406
Philadelphia, PA 19124                   20 Largest Creditors
20 Largest Creditors
                                         Corporate Filings, LLC
                                         30 N Gould Street #7001
                                         Sheridan, WY 82801
                                         20 Largest Creditors




                                    11
OMC\4840-8315-7195.v1-9/17/20

 Case 1:19-bk-03915-HWV Doc 150-3 Filed 09/17/20 Entered 09/17/20 15:58:35
                     Desc Certificate of Service Page 3 of 3
